KOHLSAAT, Circuit Judge
(after stating the facts as above). We find no reason in the present record for modification of our former decision sustaining the validity of the patent in suit, and therefore proceed at once to consider the question of infringement. “The object of my invention,” says the patentee, “is to utilize the momentum, of a flywheel to assist in the operation of the lever by. which such stirrer shaft mechanism is actuated. This I accomplish by the means-hereinafter fully described and as fully set forth in the claims.”
Claim 2 calls for (1) a vertical rotary stirrer shaft; (2) a horizontally disposed drive shaft connected thereto, in combination with (3) a. vertically disposed actuating lever of the second class; (4) a flywheel with its axis parallel to that of the drive shaft; (5) means for transmitting the motion of the lever to the flywheel. •
*119Claim 4 calls for (1) a vertical rotary stirrer shaft.; (2) a horizontally disposed drive shaft connected thereto, in combination with (3) a lever of the second class actuating said drive shaft; (4) a flywheel with axis parallel to that of the drive shaft; (5) a gear, the axis of which is parallel to that of the flywheel, for transmitting the motion of the lever to the flywheel.
In the Horton Mfg. Co. Case, above cited, we held the patentee’s as-signee entitled to the idea of the lid free from the weight of the heavy operating device, and what was therein termed the line of cleavage, whereby the top could he lifted without much effort and the momentum of the flywheel preserved, in a device employing or actuated by a lever of the second class. In substance, we held that the combination of these two accomplishments with a lever-operated mechanical movement, was new with Victor, and awarded them to him in such combination. With regard to the character of the means, it will be seen that little was said. While the Victor patent was decreed somewhat narrow, no attempt was made to hold the patentee to details of construction not essential to the accomplishment of the beneficial results arising from Victor’s construction. These matters were all old in different relations. We were of the opinion, in passing on the Horton Case, as we now are, that Victor was entitled to a reasonable range of equivalents, and placed little stress upon details. In a general way we were of the opinion that the removal of unnecessary weight from the lid was not limited to the exact means disclosed; that the form of the agitating means was not of the substance of the invention nor the make-up of the mechanical submovements. The form and function of the stirrer in no wise affected the matters therein deemed to constitute the invention, so long as those new features remained.
Appellee has appropriated the combination in which the heavy operating mechanism is carried by the tub. The difference between the load of the Victor lid and that of appellee is negligible. He has taken the arrangement of the parts of the gearing which effect the line of cleavage. He has combined these with the operating lever of the second class. This had never been done before. The result was a tub-actuating device which" we found, in the Horton Case above referred to, to involve invention. Claim 2 can in substance be read upon appellee’s device. It has the vertical rotating stirrer shaft, the horizontally disposed drive shaft in combination with a vertically disposed actuating lever of the second class, a flywheel with its axis parallel to that of the drive shaft, and means for transmitting the motion of the lever to the flywheel. It has also the elements of claim 4, including a gear with its axis parallel to that of the flywheel for transmitting the motion of the lever to the flywheel.
Victor was not by his claims limited to the particular actuating mechanism shown in the specification. The fact, if it be a fact, that by reason of appellee’s adjustment of its minor parts his tub is capable of being adjusted to run by power, may serve to disclose an advance over Victor, though that is not hereby conceded. The same may be said of some other minor differences between the two devices. If such be the case, nevertheless the fact still remains that appellee, as a basis for *120his mechanical movement or gearing, has the combination of Victor. To hold otherwise would make the Victor patent practically worthless. If minor details of moving apparatus are to be construed to evade the essential principles, the vital concept, of the Victor gearing, then the grant was not worth seeking.
The patent is not limited to any particular form of transmitting power. The object sought and recognized by us in the former suit consisted in the easily lifted lid, and the line of cleavage combined with the lever of the second class. These features appellee has taken and must account for.
The decree of the District Court is reversed, with direction to grant the prayer of the bill.